Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 27, 2016

                                      No. 04-16-00188-CR

                                  Pablo ALFARO-JIMENEZ,
                                          Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CR9248
                      The Honorable Jefferson Moore, Judge Presiding


                                         ORDER

       Debra Doolittle’s notification of late record is hereby granted. The reporter’s record is
due July 20, 2016. Further requests for extension will be disfavored.



                                                     _________________________________
                                                     Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of June, 2016.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court